Contacts: Veronica Garza Investor Relations (512) 683-6873 National Instruments Adjusts Revenue Guidance by 2 Percent for Q4 2008 Company Guides for Revenue Between $204 Million and $218 Million AUSTIN, Texas–Dec. 4, 2008 – In today’s scheduled business update, National Instruments (Nasdaq: NATI)announced that its range for Q4 revenues will be below the company’s guidance given on Oct. 28th. The company now expects Q4 revenue to be between $204 million and $218 million, 2 percent lower than the previous expectation of between $208 million and $222 million.While the company’s year-over-year order growth through the end of November is in line with its previous expectations, the company is lowering guidance in response to the dramatic fall in the global Purchasing Managers’ Index (PMI) in November and in anticipation of a significant pause in business during the last week of December as a result of plans announced by many of its customers to extend their holiday shutdowns through the end of the year. The company currently expects that Q4 GAAP fully diluted earnings per share (EPS) will be in the range of $0.29 to $0.37 per share, compared to the previous expectation of between $0.33 and $0.41 per share. The company also expects Q4 non-GAAP fully diluted EPS to be in the range of $0.35 to $0.43 per share, compared to the previous expectation of between $0.39 and $0.47 per share. When comparing the company's guidance with NI GAAP and non-GAAP fully diluted EPS in Q4 2007 of $0.56 and $0.62, respectively, note that in Q4 last year, NI recognized an $18.3 million tax credit, which had the impact of increasing NI GAAP and non-GAAP EPS by $0.23. As previously stated, for Q4 2008 the company expects year-over-year growth in total operating expenses to be between 3 percent and 6 percent, down from the 18 percent year-over-year growth the company saw in the first nine months of In Q4 2008, the company expects the impact of stock-based compensation and the impact of the amortization of acquisition-related intangibles to be $0.06 per share. A reconciliation of the company’s Q4 2008 guidance on a GAAP basis to its guidance on a non-GAAP basis is included as part of this news release. During October and November, the company repurchased 1,750,310 shares of its common stock at an average price of $22.85 per share. National Instruments Lowers Revenue Guidance by 2 Percent for Q4 2008 Dec. 4, Page 2 Non-GAAP Earnings Guidance In addition to disclosing results determined in accordance with GAAP, NI discloses certain non-GAAP operating results that exclude certain charges. In this news release, the company has presented its guidance for Q4 2008, on a GAAP and non-GAAP basis. When presenting non-GAAP, the company includes a reconciliation of the non-GAAP guidance to the guidance under GAAP. The economic substance behind management’s decision to use such non-GAAP measures relates to these charges being non-cash in nature and being a useful measure of the potential future performance of the company’s business. In line with common industry practice and to help enable comparability with other technology companies, the company’s non-GAAP presentation excludes the impact of both stock-based compensation and the amortization of acquisition-related intangibles. Other companies may calculate non-GAAP results differently than NI, limiting the calculation’s usefulness as a comparative measure. In addition, such non-GAAP measures may exclude financial information that some may consider important in evaluating the company’s performance. Management compensates for the foregoing limitations of non-GAAP measures by presenting certain information on both a GAAP and non-GAAP basis and providing reconciliations of these certain GAAP and non-GAAP measures. Conference Call Information Interested parties can listen to a conference call today, Dec. 4, beginning at 4:00 p.m.
